TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00650-CV



                        Chisholm Trail Elks Lodge No. 2659, Appellant

                                                 v.

                           MT Falkin Investments, L.L.C., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. D-1-GN-11-001473, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               On April 27, 2012, we granted appellant Chisholm Trail Elks Lodge No. 2659’s

(Chisholm Trail) motion to abate this appeal pending our disposition of a separate but related appeal

in cause number 03-11-00888-CV. We subsequently issued an opinion in that case, in which we

affirmed the trial court’s final summary judgment in favor of Chisholm Trail. See MT Falkin Inv.,

LLC v. Chisholm Trail Elks Lodge No. 2659, __ S.W.3d __, No. 03-11-00888-CV, 2013 WL
1876503, at *8 (Tex. App.—Austin May 2, 2013, pet. filed). Per our abatement order, this appeal

was automatically reinstated.

               Chisholm Trail has filed a status report in which it informed this Court that appellee

MT Falkin Investments, L.L.C. (MT Falkin) has filed a petition for review with the supreme court

from this Court’s judgment in cause number 03-11-00888-CV. Chisholm Trail requests that we
continue to abate this appeal pending the supreme court’s disposition of that case because that

disposition may render this appeal moot. MT Falkin does not oppose the abatement. Therefore, we

will treat Chisholm Trail’s request as an unopposed motion to abate this appeal.

                Accordingly, in the interest of conserving judicial resources, we grant the motion to

abate. See Tex. R. App. P. 2. We hereby suspend all appellate deadlines and abate this appeal until

further order of this Court or until mandate issues in cause number 03-11-00888-CV. Chisholm

Trail shall submit a status report no later than fifteen (15) days following the issuance of mandate

or other act of this Court reinstating this appeal.



Before Justices Puryear, Goodwin and Field

Abated

Filed: July 24, 2013




                                                      2